DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water infeed, compressed air infeed, beverage outlet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Epars et al. (2013/0305932 A1).
Epars et al. discloses the invention including:
Claim 1; a cartridge mounting; a cartridge receptacle for receiving a cartridge 30 filled with a beverage substance, wherein the cartridge receptacle is part of the cartridge mounting and includes: a receptacle opening 11; a water infeed (see para. 0067) for directing water into the cartridge; and a compressed air infeed (see para. 0067) for directing compressed air into the cartridge;  wherein the cartridge receptacle is capable of being transferred between a loading position (see Fig. 8e) and an operating position (see Fig. 8f);  wherein in the loading position the cartridge is capable of being inserted into the receptacle opening or capable of being retrieved from the receptacle opening;  wherein in the operating position in which, by directing the water and the compressed air into the cartridge and by the water interacting with the beverage substance, the beverage is capable of being generated in the cartridge and capable of being directed out of a beverage outlet of the cartridge;  wherein the cartridge receptacle has a first holding element 11 and a second holding element 20;  wherein the first holding element has the receptacle opening, and wherein the first holding element, for transferring the cartridge receptacle from the loading position to the operating position, or from the operating position to the loading position, is configured so as to be movable relative to the second holding element;  wherein the second holding element has a further receptacle opening 24, and wherein the first holding element and the second holding element are disposed relative to one another in such a manner that the receptacle opening and the further receptacle opening are disposed so as to be congruent and mutually offset along an axial direction (see Fig. 4);  and wherein the first holding element and the second holding element in the axial direction are mutually spaced apart in the loading position and are moved closer to one another in the operating position as compared to the loading position. 
Claim 2; wherein the device has a hand lever 17 for transferring the cartridge receptacle from the loading position to the operating position, or from the operating position to the loading position; and wherein the hand lever is linked to the first holding element, the second holding element, or both the first holding element and the second holding element. 
Claim 3; wherein the hand lever is pivotable (see Fig. 4 arrow A) between a first activating position and a second activating position; wherein in the first activating position, the cartridge receptacle is in the loading position; wherein in the second activating position the cartridge receptacle is in the operating position; and wherein the hand lever comprises a handle 17 which in the first activating position at least in part encloses the cartridge receptacle (see Fig. 8f). 

Response to Arguments
Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive.  It is clearly disclosed in the Office Action and the device of Epars et al. that the first holding element 11 has a receptacle opening (see Fig. 3a) and the second holding element 20 has a further receptacle opening 24.  Also, it is clear that the first holding element and the second holding element in the axial direction are mutually spaced apart in the loading position (see Fig. 4), and are moved closer to one another in the operating position (see Fig. 6a-b).  Applicant argues that both openings work together to hold the cartridge.  However, it is clear in the claim 1 that only the receptacle opening holds the cartridge and there is no limitation where the further receptacle opening holds the cartridge in cooperation with the receptacle opening. For that reason the above rejection still proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724